Title: From George Washington to William Moultrie, 8 November 1791
From: Washington, George
To: Moultrie, William



Dear Sir,
Philadelphia November 8th 1791

As I am certain that occasions which will afford you opportunities of shewing civilities to distinguished characters cannot fail to give you pleasure, I do without hesitation or ceremony introduce Lord Wycombe to your attentions: He is the Son of the Marquis of Landsdown, whose character you well know—and, having passed through the eastern and middle States, is on a visit to Charleston whence he purposes to embark for England.
However unnecessary it may be I will remind you of the plants and seeds you were to provide for me; and of the sincere

esteem and regard with which I am and always shall be your obedient and affectionate Servant

G. Washington.

